                          IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 UNITED STATES OF AMERICA                          §
                                                   §
 v.                                                §       Criminal Action No. 3:16-CR-536-L
                                                   §
 ALFREDO NAVARRO HINOJOSA (9)                      §
 and HUMBERTO BALTAZAR NOVOA                       §
 (12).                                             §


                            MEMORANDUM OPINION AND ORDER

           Before the court is the Defendant’s Motion to Suppress Wiretap Intercepts (Doc. 328), filed

by Codefendant Humberto Baltazar Novoa (“Codefendant” or “Novoa”) on September 19, 2018;

the Government’s Response to Defendant’s Motion to Suppress (Doc. 342), filed October 1, 2018;

and Defendant Alfredo Navarro Hinojosa’s (“Defendant” or “Hinojosa”) Motion to Adopt

Pleadings and Motions (Doc. 327), filed September 18, 2018. After considering the motions,

response by the Government, evidence, and applicable law, the court denies Defendant’s Motion

to Suppress Wiretap Intercepts as to Defendant Novoa and Codefendant Hinojosa.

      I.      Factual and Procedural Background

           Novoa is charged with two counts: Conspiracy to Structure Transactions to Evade

Reporting Requirements, in violation of 31 U.S.C. § 5324(a)(2), and False Statement in an

Immigration Document, in violation of 18 U.S.C. § 1015(a). Novoa is one of eleven codefendants

charged in a 33-count Superseding Indictment (“Indictment”) that details allegations of money

laundering and drug trafficking in the Dallas-Fort Worth area. Hinojosa, a principal and owner of

numerous nightclubs and businesses in Texas, allegedly organized the criminal activities and

brought in revenue of approximately $107 million between 2014 and 2016.




Memorandum Opinion and Order – Page 1
       The Indictment alleges that, since the late 1990s, Novoa and Hinojosa were business

partners. Novoa worked as a band promoter and, in concert with Hinojosa, allegedly engaged in

money-laundering business transactions with bands that traveled back and forth to Mexico. Both

men maintained their offices at 201 North Harwood Street in downtown Dallas, Texas (the “Target

Location”). In May 2015, Novoa allegedly received Hinojosa’s assistance in laundering money

that Novoa intended to use for purchases on behalf of the band La Energia Nortena, which he

managed.

       The Indictment also alleges that, in June 2013, Novoa, in completing an Application to

Register Permanent Residence or Adjust Status, knowingly failed to disclose that he had been

arrested for domestic violence on multiple occasions, as required by a question on the form

regarding an applicant’s criminal history.

       The investigation in this case began in late 2012. In August 2013, the Government applied

for the first wiretap in this case to intercept communications of a cellular telephone belonging to

Codefendant Felix Jesus Cervantes, considered to be a mid-level cocaine supplier. Over the course

of the following 21 months, the Government applied for a total of sixteen wiretaps, all of which

were authorized by federal district judges in the Northern District of Texas.

       Novoa’s motion seeks to suppress eight of these wiretaps, specifically those that

intercepted: (1) visual, non-verbal conduct and oral communications made in Hinojosa’s corporate

office and (2) wire communications made over Hinojosa’s cellular telephone. These wiretaps

correspond with Wire Nos. 8-9, 11-13, and 15-16. Doc. 342 at 3-4.

       Novoa challenges the wiretap on statutory and Fourth Amendment grounds. Novoa first

argues that the Government’s wiretap applications failed to comply with the requirements set forth

in Title III of the Omnibus Crime Control and Safe Streets Act of 1968, 18 U.S.C. § 2510, et seq.

(“Title III”). Novoa contends that, based on the applications’ noncompliance with statutory

Memorandum Opinion and Order – Page 2
requirements, the communications were intercepted unlawfully and should be suppressed under

Title III’s exclusionary rule. Novoa specifically contends that the Government made reckless

misstatements in its application relating to its prior investigative efforts, and, in so doing, failed to

provide “a full and complete statement as to whether or not other investigative procedures have

been tried and failed or why they reasonably appear to be unlikely to succeed if tried or to be too

dangerous,” pursuant to Title III’s requirements. 18 U.S.C. § 2518(1)(c). Novoa further contends

that these misstatements rendered inadequate the Government’s showing that the use of wiretaps

was necessary because conventional investigative techniques would not suffice. Novoa argues that

the Government, prior to installing an audio and video device inside of Hiojosa’s corporate office,

should have first taken “the least intrusive route” of intercepting Hinojosa’s phone and initiating

consensual recordings between him and a confidential informant (“CI-4”). Doc. 328 at 2.

           Novoa also makes a Fourth Amendment challenge under Franks v. Delaware. * Novoa

contends that the affidavits supporting the wiretap applications contained intentional or reckless

false statements and, under Franks, the court must determine de novo whether, with the false

statements excised, probable cause existed to support the search warrant.

           The Government responds that it made no misstatements in the applications. The

Government contends that Novoa’s argument merely relies on alleged inconsistencies in the

wiretap applications, rather than any outside evidence. The Government, citing other portions of

the affidavit, provides context for the statements that Novoa identifies as inaccurate to show how

they are factually consistent throughout the application.

           In response to Novoa’s argument that the Government’s initial interception of Hinojosa

should have targeted his phone rather than target his office, the Government maintains that its



*
    438 U.S. 154 (1978).


Memorandum Opinion and Order – Page 3
initial application for Wire No. 8 explained in detail why agents believed that office interceptions

were necessary to uncover fully the scope of criminal activities. Agents determined that CI-4 was

not allowed to be present in Hinojosa’s office for meetings with Hinojosa’s innermost circle of

trusted employees and family members, during which details of the criminal activity were

discussed. The Government, therefore, determined that consensually-monitored conversations

with CI-4 would not be as fruitful to the investigation as interceptions of conduct and

communications made during those meetings. The Government further maintains that the

“necessity” requirement under Title III is not tantamount to an exhaustion requirement and that,

prior to wiretapping Hinojosa’s office, it used a range of investigative techniques that had failed

to uncover fully the full scope of Hinojosa’s activities. These techniques included surveillance,

confidential informants and undercover agents, search warrants, interviews, pole cameras, trash

runs, GPS tracking devices, toll and air time records, pen register information, consensually-

monitored conversations and meetings, prior wires, financial information, and limited use of the

grand jury. The Affidavit in support of the wiretap sets out the reasons why the grand jury was not

used to a greater extent and why arrests were not pursued. The explanations are plausible and not

uncommon with respect to an investigation regarding a drug-trafficking organization. The

Government contends that, had it initially sought to intercept Hinojosa’s phones instead, the

application would not have received approval because the Government had not made previous

interceptions of him, and the evidence gleaned from the office interceptions was eventually relied

upon to gain approval for the cellular interceptions.

       With respect to Novoa’s Fourth Amendment challenge, the Government argues that he has

presented no legally viable argument to the court and is, thus, not entitled to suppression on any

grounds. The Government further contends that, even if the court were to determine that any




Memorandum Opinion and Order – Page 4
intentional or reckless false statements were made, the Affidavit without the objectionable

statements would still support the requisite finding of probable cause.

   II.      Discussion

            A. Statutory Challenge Under Title III

         Under Title III, a wiretap application must include a “full and complete statement as to

whether or not other investigative procedures have been tried and failed or why they reasonably

appear to be unlikely to succeed if tried or to be too dangerous.” 18 U.S.C. § 2518(1)(c). Congress

included this statutory “necessity” requirement to ensure that “wiretapping is not resorted to in a

situation in which traditional investigative techniques will suffice to expose the crime.” United

States v. Guerra-Marez, 928 F.2d 665, 669 (5th Cir. 1991) (internal quotation marks and citation

omitted). Courts have repeatedly made clear that the “necessity” requirement does not require the

government to show “that every other imaginable mode of investigation would be unsuccessful.”

United States v. Butler, 477 F. App’x 217, 220 (5th Cir. 2012) (citing Guerra-Marez, 928 F.2d at

669-70). The government only is required to show “that in the particular investigation normal

investigative techniques employing a normal amount of resources have failed to make the case

within a reasonable period of time.” United States v. Rios, 277 F. App’x 414, 417 (5th Cir. 2008)

(citing United States v. Krout, 66 F.3d 1420, 1424-25 (5th Cir. 1995)).

         As a preliminary matter, the court notes that Novoa’s challenge to the wiretap applications

is limited to Wire No. 8, in spite of his general challenge to all wiretaps authorized to intercept

Hinojosa’s office and cellular telephone, which include Wire Nos. 8-9, 11-13, and 15-16. In

support of his motion, Novoa solely challenges statements made in the Affidavit for Wire No. 8

and provides the court no factual bases to consider any potential issues with the other six

applications. Novoa’s challenge with respect to the other six wires is, therefore, conclusory and




Memorandum Opinion and Order – Page 5
insufficient to merit court review of these six wiretaps. Accordingly, the court will limit its analysis

to Wire No. 8 and deny Novoa’s motion with respect to Wire Nos. 9, 11-13, and 15-16.

        Novoa makes two arguments as to how the Government’s application for Wire No. 8 failed

to meet the “necessity” requirement. First, Novoa contends that the Government made

misstatements regarding prior investigative efforts and the capabilities of CIs to infiltrate meetings

in the Target Room and Target Location, which precluded the issuing judge from being able to

make a meaningful determination as to whether the use of wiretaps was necessary. Specifically,

Novoa refers to a paragraph in the Affidavit for Wire No. 8 in which the affiant discusses prior

wires. That paragraph states:

                        The FBI investigation into the HDTO was initiated on
                 information provided by C-4. There have been several individuals
                 targeted in prior wires throughout this investigation, including six
                 named in this Affidavit. However these wires have only resulted in
                 identifying individuals supplying cocaine and methamphetamine
                 both at the HDTO owned nightclubs and away from the nightclubs.
                 These prior wires have not intercepted Alfredo Hinojosa or any
                 high-ranking member of the HDTO. At the current time, the
                 investigation has not identified another target for a wire
                 interception that investigators have the necessary evidence to apply
                 for such an interception.

Aff. in Supp. of Appl., Feb. 25, 2015 at 100-01, ¶ 188 (emphasis added). Novoa points to two

wiretap applications previously granted in 1996 and 2014 that are referenced earlier in the

Affidavit—one in which Hinojosa was named as an Interceptee in a DEA investigation, and

another in which Hinojosa and other targets were named as Interceptees in an FBI investigation.

Novoa contends that, since earlier interceptions were authorized, it was a “reckless misstatement”

to say that “these prior wires have not intercepted Alfredo Hinojosa or any high-ranking member

of the HDTO.”

        After reviewing the Affidavit and Government’s response, the court determines that no

misstatement was made in paragraph 188 of the Affidavit as to prior wires. This paragraph

Memorandum Opinion and Order – Page 6
discusses the success of prior wires that were authorized “throughout this investigation,” which

would include Wire Nos. 1-7, authorized between August 14, 2013, and December 1, 2014. The

1996 wire that Novoa references was, as Novoa concedes, authorized in an unrelated DEA

investigation; in disclosing this wire, the affiant specifically notes, “This interception was not

directly connected to the instant investigation and the interceptions of this number are no longer

active.” Aff. in Supp. of Appl., Feb. 25, 2015, 34, ¶ 33. As the paragraph Novoa challenges

discusses prior wires throughout the instant investigation, the mention of the 1996 wire, which

involved a different investigation, does not render the challenged statements untrue.

       The 2014 wire, on the other hand, was authorized by Judge Fitzwater on December 1, 2014,

as Wire No. 7 in connection with the instant investigation. Wire No. 7 authorized the initial

interception of wire and electronic communications for a cellular telephone used by Mario Alberto

Hinojosa. Alfredo Hinojosa, Salvador Martin Rodriguez, Maria Guadalupe Loredo, and Hector

Hinojosa were named as Interceptees in that application.

       The Government’s response explains that, when the Government applies for a wiretap, it

must identify potential subjects, which are referred to in the affidavit as “Target Interceptees.” The

designation is, as the Government explains, preliminary. In other words, designating a subject as

an Interceptee does not guarantee that he or she will subsequently be intercepted by the wiretap.

To this point, the Government states that, although Hinojosa was listed as an Interceptee in the

application for Wire No. 7, agents never intercepted communications between Hinojosa and the

owner of the cell phone, Mario Hinojosa. Gov’t’s Resp., Doc 342 at 7. The Government attaches

a declaration by Detective Paul Lapiano as proof that Hinojosa was never intercepted by Wire No.

7. Doc. 342-1. The Government’s statement in Wire No. 8 that Hinojosa was not previously

intercepted by this wire was, therefore, true and is contrary to Novoa’s position. To the extent

Novoa contends that the other Interceptees listed in the 2014 wire application were successfully

Memorandum Opinion and Order – Page 7
intercepted, Novoa provides no evidence to support this contention. Novoa, therefore, has failed

to show that the listed Interceptees were successfully intercepted by Wire No. 7 to support his

argument that the Government made a misstatement in the Affidavit for Wire No. 8.

       Novoa’s second and final basis for his argument relates to the “Necessity” section of the

Affidavit for Wire No. 8, in which the affiant states the following:

                       I do not believe that there is any reasonable use of
               consensually monitored conversations and or [sic] meetings, largely
               for the same reasons discussed with respect to the continued use of
               CI’s as a measure to take down the HDTO. The CI’s being utilized
               by the investigations are not currently privy to any of the meetings
               inside the Target Room or Target Location and are not trusted
               enough by the HDTO so that the conversations that they engage in
               would sufficiently uncover the illegal activity being investigated.

Aff. in Supp. of Appl., Feb. 25, 2015 at 100, ¶ 186. Novoa contends that these are misstatements

because “CI-4 placed numerous consensual calls to targets throughout this investigation, was

allowed into Mr. Hinojosa’s private office on a monthly basis, and reported to the FBI on numerous

occasions since 2012 that Target Telephone #9 was Mr. Hinojosa’s telephone number.” Def.’s

Mot. to Suppress, Doc. 328 at 6. CI-4, Novoa contends, overheard one business meeting in which

Hinojosa and club managers decided that individuals could continue to sell cocaine in restrooms.

Novoa argues that the Government, before applying for Wire No. 8 to install a wiretap in

Hinojosa’s office, should have “taken the least intrusive route” by submitting an application to

wiretap his cellular telephone and then initiating consensual recordings between him and CI-4.

       Novoa’s argument fails to establish that the Government made a misstatement as to CI-4’s

capabilities of infiltrating the weekly business meetings in the Target Room and Target Location.

The Affidavit does state that CI-4 “occasionally” goes into the Target Room “on a nearly monthly

basis, up to the current time,” but explains that CI-4 “did not have the opportunity to spend an

abundance of time in Alfredo Hinojosa’s office, as he/she was usually at the Target Location for



Memorandum Opinion and Order – Page 8
only a brief period and had limited access to Alfredo Hinojosa’s office, the Target Room.” Aff. in

Supp. of Appl., Feb. 25, 2015 at 43-44, ¶¶ 54, 58. The meeting Novoa references, which CI-4

overheard, occurred three to four years ago in Hinojosa’s old corporate office—not at the Target

Room or Target Location. Aff. in Supp. of Appl., Feb. 25, 2015 at 45, ¶ 60. CI-4’s opportunity to

overhear that one conversation does not undermine the Affidavit’s conclusion that CIs, at the time

the application was submitted, were “not currently privy to any of the meetings inside the Target

Room or Target Location.” Novoa, therefore, fails to show any misstatement in paragraph 186 was

made.

        Novoa also fails to establish that the application for Wire No. 8 did not meet the “necessity”

requirement based on his argument that the wiretap should have taken the “least intrusive route”

by targeting Hinojosa’s phone, rather than his office. Title III does not contain an exhaustion

requirement. The purpose of § 2518(1)(c) “is not to foreclose electronic surveillance until every

other imaginable method of investigation has been unsuccessfully attempted.” United States v.

Collins, 972 F.2d 1385, 1412 (5th Cir. 1991) (citing United States v. Webster, 734 F.2d 1048, 1055

(5th Cir. 1984)). The purpose of the “necessity” requirement is, rather, to show the issuing judge

that “in the particular investigation normal investigative techniques employing a normal amount

of resources have failed to make the case within a reasonable period of time.” Rios, 277 F. App’x

at 417. In this case, the Government applied for Wire No. 8 on February 21, 2015—over two years

after the investigation began in late 2012. Gov’t’s Resp., Doc. 342 at 1-2. See Butler, 477 F. App’x

at 220 (determining the government made a sufficient showing of necessity where it did not resort

to applying for the wiretaps until two years after the government’s investigation began). Before

seeking court-authorized intercepts, the Government used numerous other traditional methods,

including surveillance, confidential informants and undercover agents, search warrants,

interviews, pole cameras, trash runs, GPS tracking devices, toll and air time records, limited use

Memorandum Opinion and Order – Page 9
of the grand jury, consensually-monitored conversations and meetings, prior wires, and financial

information. Gov’t’s Resp., Doc. 342 at 1-2 (citing Aff. in Supp. of Appl., Feb. 25, 2015 ¶¶ 142-

195).

        In determining that the “necessity” requirement has been met, the Fifth Circuit has affirmed

wiretap authorizations based on affidavits that “asserted that informants or undercover agents

could not infiltrate the conspiracy at high enough levels to obtain sufficient evidence to prosecute

managers of the organization.” Rios, 277 F. App’x at 417 (quoting Krout, 66 F.3d at 1425 (citing

Guerra-Marez, 928 F.2d at 671, and Webster, 734 F. 2d at 1055)). The Affidavit, in paragraphs

54-65, thoroughly explains the extent to which agents used CI-4 to gather information before

concluding that CI-4 would not be privy to the weekly closed-door meetings in Hinojosa’s office.

Agents also used other confidential informants before determining that a wiretap in Hinojosa’s

office would be necessary to uncover sufficiently the illegal activity being investigated. Novoa

fails to point to portions of the Affidavit or offer outside evidence that would indicate CI-4 or other

confidential informants had the capabilities of infiltrating Hinojosa’s inner circle to determine the

full scope of HDTO’s criminal operations. The court, therefore, determines that the Affidavit for

Wire No. 8 satisfied the “necessity” requirement.

           B. Fourth Amendment Challenge Under Franks v. Delaware

        Novoa also contends he is entitled to a de novo review of the Affidavit to determine

whether probable cause existed to issue the wiretap authorization. Implicit in the Fourth

Amendment’s Warrant Clause is the assumption that factual allegations necessary to support a

finding of probable cause must be truthful. Guerra-Marez, 928 F. 2d at 670 (citing Franks v.

Delaware, 438 U.S. 154, 164 (1978)). Although Franks dealt with warrants, the Fifth Circuit has

applied the standard to affidavits relied upon in wiretap applications. United States v. Signoretto,

535 F. App’x 336, 339 (5th Cir. 2013). A defendant is entitled to a Franks evidentiary hearing to

Memorandum Opinion and Order – Page 10
contest the validity of a wiretap authorization if he “makes a substantial preliminary showing that:

(1) allegations in a supporting affidavit were a deliberate falsehood or made with a reckless

disregard for the truth and (2) the remaining portion of the affidavit is not sufficient to support a

finding of probable cause.” United States v. Privette, 947 F.2d 1259, 1261 (5th Cir. 1991) (citing

Franks, 438 U.S. at 171).

          As the court explained in section (II)(A) of this opinion, Novoa has not identified any

misstatements that were made in the Affidavit for Wire No. 8. Even assuming Novoa had correctly

pointed out factual inconsistencies in the Affidavit, he has failed to make a substantial showing

that the statements were a “deliberate falsehood or made with a reckless disregard for the truth” as

required under Franks. Furthermore, Novoa makes no legal argument and provides no evidence

as to how the Affidavit, with the challenged statements omitted, would not support a finding of

probable cause. In making his request for a Franks hearing, Novoa merely relies on the arguments

he used in support of his statutory challenges, which the court has determined are meritless. For

this reason, the court denies Novoa’s request and declines to suppress the wiretap evidence on the

alternative ground.

   III.      Codefendant Hinojosa’s Motion to Suppress

   Codefendant Hinojosa, in his Motion to Adopt Pleadings and Motions, requests that the court

include him as a movant in the motion to suppress, but he offers no supporting evidence and does

not make any arguments independent of those made by Novoa. Hinojosa’s motion merely makes

a global statement that he adopts all motions and rulings filed by Codefendants. Accordingly, to

the extent Hinojosa is joining in Novoa’s Motion to Suppress Wiretap Intercepts, the court denies

the motion for the same reasons stated in this opinion.




Memorandum Opinion and Order – Page 11
   IV.      Conclusion

         For the reasons herein set forth, the court denies Defendant Novoa’s Motion to Suppress

Wiretap Intercepts, as well as that of Codefendant Hinojosa. Accordingly, the Government’s

wiretap intercepts (visual, oral, and wire) and all evidence derived therefrom will not be suppressed

and are admissible at trial, subject only to the Federal Rules of Evidence or any other rule or statute

governing the admissibility of evidence at a criminal trial.

         It is so ordered this 7th day of December, 2018.




                                                       _________________________________
                                                       Sam A. Lindsay
                                                       United States District Judge




Memorandum Opinion and Order – Page 12
